UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                       FILED
                                                                                         AUG Z 0 2010
                                              )                                    Clerk U.S. District &Bankruptcy
Tamica R. Whitaker,                           )                                   courtS for tile District of Columbia
                                              )
        Plaintiff,                            )
                                              )
                v.                            )
                                              )
                                                       Civil Action No.
                                                                                10 1410
Shantell L. Whitaker,                         )
                                              )
        Defendant.                            )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a resident of the District of Columbia, sues another District of Columbia

resident for an alleged debt of $3,500. The complaint neither presents a federal question nor

provides a basis for diversity jurisdiction because the parties are not of diverse citizenship and

the amount in controversy is well below the jurisdictional minimum. Plaintiffs recourse lies, if
at all, in the Superior Court of the District of Columbia. A separate Order of dismissal

accompanies this Memorandum Opinion.




Date: August   jA-, 2010




                                                2